                        Case 1:19-cv-00090-ABJ Document 1 Filed 05/10/19 Page 1 of 6

Pro Se 15 (Rev. 12/16)Complaint for Violation of Civil Rights(Non-Prisoner)
                                                                                                             U.S.OIS^IfcW^T
                                                                                                            - - -T.Mri rf v.YOnlnu


                                      United States District CouRf'-                                                      ° ah lo- n
                                                                         for the                           STtFHAK HAi^PvlS, CLERK
                                                                                                       '              CASPER
                                                                       District of


                                                                              Division




                                                                                     Case No.         "C0'9o -ifne
                                                                                                  (to befilled in by the Clerk's Office)


                             Plaintiff{s)
(Write thefull name ofeach plaintiff who isfiling this complaint.
Ifthe names ofall the plaintiffs cannotJit in the space above,                       Jury Trial: (check one) 1^ Yes l~l No
please write "see attached" in the space and attach an additional
page with thefull list ofnames.)
                                -V-




(Write thefull name ofeach defendant who is being sued. Ifthe
names ofall the defendants cannotfit in the space above, please
write "see attached" in the space and attach an additional page
with thefull list ofnames. Do not include addresses here.)



                                COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                                        (Non-Prisoner Complaint)


                                                                       NOTICE

    Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
    electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
    security number or full birth date; the full name of a person known to be a minor; or a complete financial account
    number. A filing may include only: the last four digits of a social security number; the year of an individual's
    birth; a minor's initials; and the last four digits of a financial account number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
    other materials to the Clerk's Office with this complaint.

    In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
   forma pauperis.




                                                                                                   Summons;
                                                                                                                    not Issuoit
                                                                                                                                           Page I of 6
                        Case 1:19-cv-00090-ABJ Document 1 Filed 05/10/19 Page 2 of 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights(Non-Prisoner)


1.        The Parties to This Complaint

          A.         The PIaintiff(s)

                    Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.

                           Name
                           Address
                                                                                     Ka f Pu /(
                                                                                                                         Zip Code
                           County                                              \r'l d 6, ij
                          Telephone Number
                                                                                                 C)0o/          I
                          E-Mail Address
                                                                                           JO H                     0°'
          B.        The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the defendant is an
                    individual, a government agency, an organization, or a corporation. For an individual defendant,
                    include the person's job or title (if known)and check whether you are bringing this complaint against
                    them in their individual capacity or official capacity, or both. Attach additional pages if needed.

                    Defendant No. 1

                           Name

                           Job or Title (ifknown)                              it
                           Address

                                                                      Ul VjLt d ^   Citj
                                                                                                     a}State
                                                                                                                    ff /3^
                                                                                                                         Zip Code
                           County
                           Telephone Number                          /70'3,] y,<-l 1^ 7-^0^
                          E-Mail Address (ifknown)                       fr V                          J            , Co Ho
                                                                       I I Individual capacity    IpxPfficial capacity

                     Defendant No. 2

                           Name                                         Jovvn<-5-                 \,
                           Job or Title (ifknown)
                           Address

                                                                                              rslv         ^        I $-0       ~
                                                                                    Ctty               State             Z^p'Code
                           County                                        CWr^
                           Telephone Number
                           E-Mail Address (ifknown)                      i Y" g                                  I Cqvu
                                                                       O Individual capacity      ^Official capacity

                                                                                                                                    Page 2 of 6
                       Case 1:19-cv-00090-ABJ Document 1 Filed 05/10/19 Page 3 of 6

ProSe 15(Rev. 12/16)Complaint for Violation of Civil Rights (Non-Prisoner)


                    Defendant No. 3

                          Name                                                     \PC.6C-C-t)
                          Job or Title (ifknown)                                       Op                                 ('c^q )
                          Address                                     3"1 S"^                                    Wy VlcL-S
                                                                                City                                  Zip Code
                          County
                          Telephone Number                          tlo^-)^ H 1-                       6 ■
                          E-Mail Address (ifknown)                    \Y 9 CS.                     Cj (\VY\Vla^ t C-O
                                                                     l~l Individual capacity   ]>sfWficial capacity

                    Defendant No.4

                          Name
                                                                       VVnjxunA               Vna 1
                          Job or Title (ifknown)                       C.W>^ V\\^vr^m!ik.L
                                                                                       <>vWl ^       UL^^IXwb OUikVCVMUj.
                                                                                                          - -,,,
                          Address                                      15"S ^b^^^A(3jo,\r6VjiL^ V)«s( 30Q
                                                                        bv^Vr-OACkS             M \I            8^1135'
                                                                               pCit^                State             Zip Code
                          County                                         rule
                          Telephone Number
                          E-Mail Address (ifknown)
                                                                         \ X o_^VV^kVM\T
                                                                             Q                   C.^\vxWa rQV\;\
                                                                                                            J
                                                                     l~l Individual capacity      Official capacity

II.       Basis for Jurisdiction

          Under 42 U.S.C.§ 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
          immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
          Federal Bureau ofNarcotics, 403 U.S. 388(1971), you may sue federal officials for the violation of certain
          constitutional rights.

          A.        Are you bringing suit against (check all that apply):

                     □ Federal officials (a Bivens claim)
                     I I State or local officials (a § 1983 claim)

          B.        Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                    the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
                    federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?




          C.        Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                    are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                    officials?



                                                                                                                                 Page 3 of 6
                        Case 1:19-cv-00090-ABJ Document 1 Filed 05/10/19 Page 4 of 6

Pro Se 15 (Rev. 12/16)Complaint for Violation of Civil Rights(Non-Prisoner)




          D.        Section 1983 allows defendants to be found liable only when they have acted "under color of any
                    statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                    42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                    of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                    federal law. Attach additional pages if needed.




in.     Statement of Claim

        State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
        alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
        further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
        any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
        statement of each claim in a separate paragraph. Attach additional pages if needed.


         A.         Where did the evMts giving rise to your claim(s) occur? /, MtLif                               X.. WUcMrfe/'
                0>vii53                   I tM'l.lAQtv l>V"loo                               rrviAVM ,



         B.         What date and approximate time did the events giving rise to your claim(s) ocojir^                a m          f f\
                                 VI,                                     fV\VYi'      ^
                                                                              I , ,             .              M , i.                A

                     What are the tacts underlying your claim(s).' (For example: What happened to you^ Who didwhaf^
                     Was anyone else involved? Who else saw what happened?)\^ 1 ^      (VvyA vtAaJ Vm T^C/
                     Ww WWV                                                       iwVi           Wm,
                      brov4Jf\\iV\                       v^ui VA^rvi^                         i. Ol-                               fw.-
                     -^V
                      X.. .. ...— .. .   1. 1
                                             M      *.* Ik A
                                                                    f
                                                               Vf\ .kt n \                             r       I       t .
                                                                                                                             4*3-1 OlKN

                       t «-V VVK.\5fM                                                 ONv/                         ^sMM             uk t(M\

                       lv^VAs(                                                 wv^\r«.,^                                                  ^

                         VvT frAxvdc -Vt.\v U V ^v^vx^L \\kVav)v^                                      A:^                                   ^
                          VankK                   NAVX^KV                             ^                    ^
                                                                                                                               Page 4 of 6
                        Case 1:19-cv-00090-ABJ Document 1 Filed 05/10/19 Page 5 of 6

ProSe 15 (Rev. 12/16)Complaint for Violation of Civil Rights(Non-Prisoner)



IV.     Injuries

        If you sustained injuries related to the events alleged above, describe your injuries and state what medical
        treatment, if any, you reouired and did or^did not receive.                 t>            't            \       A
                                    q\ N<C0^S^V^ £Noivx^Sd S^>rv/VU>                                          W^d(jb
                                                                             SvxI^vr,                    W\avW,X.

                                                  ^ Ukvv. ^ -a^vKwaV \v^\ \3VK 1l,
                                                            cvvKvvisWvtV           S
                                                                                 , sWvf^A <Jkt-A.b
                                                                                          •Uv.tA.v^
                                                                                         A              VvrvtW-i V




V.      Relief


        State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
        If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
             acts alleged.
        the acts            Explain the basis for
                  alleged.^Ejj^plain          tor th^sqclaims.|
                                                  tteseclaims.^           p \ ^| \
                                                                VVcvVvA^t t<S\i.A             ^




                V*i\VT^ -^vkiY "Kooj^^^vvn


                                                                WiVi^                        tK\\WAi)             "f4tf Li^d
              W\\KvV^                                                      ;
                  ^                                             vfv\^vvy\ \^




                        »vmA w^r«i^U^^                       y,                                                        pnge^e
                        Case 1:19-cv-00090-ABJ Document 1 Filed 05/10/19 Page 6 of 6

Pro Se 15 (Rev. 12/16)Complaint for Violation of Civil Rights(Non-Prisoner)



VI.      Certification and Closing

        Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
        and belief that this complaint:(1)is not being presented for an improper purpose, such as to harass, cause
        unnecessary delay, or needlessly increase the cost of litigation;(2)is supported by existing law or by a
        nonfrivolous argument for extending, modifying, or reversing existing law;(3)the factual contentions have
        evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
        opportunity for further investigation or discovery; and (4)the complaint otherwise complies with the
        requirements of Rule 11.



         A.         For Parties Without an Attorney

                    I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                    served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                    in the dismissal of my case.


                    Date of signing:                 ^


                    Signature of Plaintiff                \
                    Printed Name of Plaintiff


        B.          For Attorneys


                    Date of signing:


                    Signature of Attorney
                    Printed Name of Attorney
                    Bar Number

                    Name of Law Firm

                    Address


                                                                              City         State          Zip Code

                    Telephone Number
                    E-mail Address




                                                                                                                      Page 6 of 6
